Citation Nr: 1722818	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for colon cancer due to in-service Agent Orange exposure.

2.  Entitlement to service connection for liver cancer due to in-service Agent Orange exposure.

3.  Entitlement to service connection for lung cancer due to in-service Agent Orange exposure.


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968 and from September 1972 to October 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Board issued a decision denying the claims on appeal.  Thereafter, the parties to this appeal entered into a January 2016 Joint Motion to Vacate and Remand (Joint Motion), which was granted by the United States Court of Appeals for Veterans' Claims (Court) in January 2016.  In March 2016, the Board remanded the case to obtain the outstanding VA treatment records identified by the parties to the Joint Motion as potentially relevant, and the case has now been returned to the Board for adjudication.  


FINDING OF FACT

The Veteran's primary colon cancer, with metastasizations to his liver and lung, is unrelated to service, to include his presumed exposure to Agent Orange therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer due to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.   The criteria for service connection for liver cancer due to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for lung cancer due to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset of this analysis, the Board notes that the parties' Joint Motion did not object to or otherwise find insufficient the Board's recitation of the facts of this case.  Further, the parties did not object to or otherwise disturb the Board's finding that the Veteran's claimed cancers were accurately characterized as primary colon cancers with metastasizations to the liver and lungs, and that the evidence then of record failed to suggest a causal relationship between the Veteran's primary colon cancer and service, to include the Veteran's presumed herbicide exposure therein.  

Rather, the Joint Motion reflects the parties specific determination that the Board had failed in its duty to assist by relying on incomplete VA treatment records and failing to adequately establish why VA's failure to obtain these outstanding records did not prejudice the Veteran.  Accordingly, in the interest of judicial economy, the Board will focus the current analysis on this identified area of deficiency, and the Board hereby incorporates all other facts and analysis of the May 2015 vacated Board decision by reference.  See generally Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

As referenced in the prior Board decision, the Veteran is legally presumed to have been exposed to certain herbicides, including Agent Orange, because he served on the landmass of the Republic of Vietnam.  Further, service connection for certain enumerated diseases will be presumed based on this presumed in-service exposure, including service connection for primary respiratory cancers, such as primary lung cancer.  

However, the evidence of record does not establish that the Veteran has primary lung cancer; rather, the evidence establishes that the Veteran has primary colon cancer with metastasizations to his lung and liver.  In other words, the abnormal cancerous cells growing in the Veteran's lung and liver are not abnormal lung or liver cells; rather, they are abnormal colon cells that have spread to and began forming masses in other organs.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure) (July 15, 1997).

As further referenced in the Board's decision, colorectal cancer is not among the cancers for which service connection will be presumed based on Vietnam-related herbicide exposure, as medical research relied upon by VA when making such regulations found insufficient evidence to support a casual correlation between herbicide exposure and colorectal cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  

Likewise, as set forth in the Board's prior decision, there is no probative medical evidence suggesting a direct nexus between the Veteran's metastasized colon cancer and service, as the Veteran developed this cancer many years after service and does not assert that his disease manifested during or soon after service.  Moreover, while the Veteran asserts that he has primary lung, liver, and colon cancers that are related to his presumed in-service herbicide exposure, he has no known or claimed medical expertise, and thus lacks the requisite medical expertise to identify the biological nature of his cancer cells or establish a causal relationship between his cancer and service; thus, his lay opinions on these medical matters lack probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

Furthermore, there is no medical evidence of record suggesting a relationship between the Veteran's cancers and service, to include any herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In that regard, the Veteran's recent VA treatment records, identified as potentially relevant by the parties to the Joint Motion and which are currently of record through August 2016, do not suggest any potential correlation between the Veteran's claimed cancers and service, as they contain no medical nexus opinions intimating such a relationship, and as they continue to characterize the Veteran's cancer as primary colon cancer with metastasizations to his lung and liver (with no suggestion that the Veteran has primary lung or liver cancer).  Thus, as accurately forecasted by the Board in 2015, these treatment records do not aid the Veteran in substantiating his claim.  

In sum, given that the probative evidence of record establishes that the Veteran has primary colorectal cancer with metastasizations to his lung and liver; given that colorectal cancer is not a disease for which service connection is presumed based on Vietnam-related herbicide exposure; and given that the more probative evidence of record fails to suggest either a direct correlation to service or to in-service herbicide exposure; the preponderance of evidence is against the service connection claims for colon, liver, and lung cancers.  Thus, there is no reasonable doubt to resolve on the Veteran's behalf, and service connection for colon, liver, and lung cancer is not warranted.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for colon cancer due to in-service Agent Orange exposure is denied.  

Service connection for liver cancer due to in-service Agent Orange exposure is denied.

Service connection for lung cancer due to in-service Agent Orange exposure is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


